DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 2-4, 10, 12-13, and 18-20 remain cancelled. Claims 1, 11, and 17 are currently amended. Claims 5-6, 14-15, and 21-22 are as previously presented. Claims 7-9 and 16 are original. Claims 1, 5-9, 11, 14-17, and 21-22 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(a)
	Claims 1, 11, and 17 have been amended to remove the positive “anonymization” step previously rejected as new matter, and accordingly this aspect of the 35 USC 112(a) rejections is withdrawn. However, each of these claims still recites the communication of anonymous data which the Examiner maintains is new matter, and accordingly this aspect of the 35 USC 112(a) rejections is upheld. 
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. an HA hub device, the anonymous maintenance of user health indicators rather than a positive anonymization step), and thus the corresponding 35 USC 103 rejections for claims 1, 5-9, 11, 14-17, and 21-22 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.


Response to Arguments
Rejection Under 35 USC 103
	On page 15 of the Remarks filed 5/21/2021 Applicant argues that the cited combination of references fails to teach or disclose the newly introduced HA hub device providing communications for the HA devices, at least because Tran discloses a mesh network whereby all of the appliances “are of the same protocol.” Applicant’s arguments are fully considered, but are not persuasive. The claims as presently drafted only require that an HA hub device “provide communications” for the HA devices “based on respective communications protocols from among a plurality of different wireless communications protocols.” Under a broadest reasonable interpretation standard, this limitation merely indicates that a hub device provides communications for HA devices in some manner out of a plurality of different possible manners; that is, it does not preclude the hub from providing communications by the same protocol to multiple devices. Tran contemplates a number of wireless communications protocols for communicating with the hub device such as WiFi, Zigbee, Bluetooth, 210.X, etc. as noted in at least paras. [0055], [0062], [0068], & [0256]. Even if each of the HA devices communicates using the same protocol, Tran still meets the claim requirements because the hub device provides at least one respective communication protocol from “among a plurality of different wireless communications protocols.” Thus, the present combination does teach this new limitation.
	On pages 15-16 of the Remarks, Applicant argues that the cited combination fails to teach or disclose the communication of anonymous and aggregated health indicators to a further user interface device, particularly because the clinician or nursing home manager viewing a dashboard on a device is not operating “a further user interface device (i.e., a device that permits user social networking and cooperates with a controller to selectively communicate with the addressable HA device)”. Additionally, Applicant asserts that it is improper to apply the same teaching of Tran to the two health indicator communication functions of the independent claims. Applicant’s arguments are fully considered, but are not persuasive. The “further user interface device” is not specifically claimed as providing social networking and HA device control capabilities, and could thus be any type of computing device with which a user interfaces under a BRI standard. There is nothing in the claims to preclude the interpretation of the remote device of the 11th limitation (communicating user health indicators to a remote device via the th limitation (communicating the user health indicators to a further user within the community living facility via  further user interface device associated with the further user) as being the same device, because communication of indicators to a remote user device (e.g. via a dashboard as in Tran) also covers communication of indicators to a further user interface device of a user within the community living facility. 
	Finally, Applicant argues on page 16 of the Remarks that the combination of references is improper because one of ordinary skill in the art “would not turn to five (5) disjoint pieces of prior art in an attempt to arrive at the claimed embodiments.” Applicant specifically asserts that “there is nothing in HIRIS that teaches or suggest that a person having ordinary skill in the art use the claimed user interface device for social networking as a basis for generating user health indicators.” Applicant’s arguments are fully considered, but are not persuasive. Regarding the alleged impropriety of the HIRIS reference, Examiner maintains that there is a reasonable rationale for combining this reference with the others. The user interface device of Tran is an analogous watch-based device that allows for user monitoring and control of HA devices. Such a device includes computing elements (e.g. a processor, communication components, user input and output elements, etc.) that one of ordinary skill in the art would understand as allowing a user to perform social networking activities such as communicating with another user or accessing a networking app; however, Tran does not specifically disclose that such activities actually occur. One of ordinary skill in the art would then turn to the disclosure of HIRIS, where a basic function of an analogous user interface device is described as including social networking functions. Thus, one of ordinary skill in the art would find it obvious to actually permit social networking functions on the user interface device of Tran because HIRIS shows that it is known as a “basic function” of similar devices to provide social networking functions. Although HIRIS does not disclose using such social networking for the purposes of generating user health indicators, the disclosure of Siddiqui shows that using social networking information as a basis for a user health score is beneficial because social data obtained via social media platforms can be indicative of a user’s level of social engagement or activeness, which impacts the user’s physical health, mental health, and/or overall wellness (see [0020] & [0052]). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As shown above and explained in more detail in the updated 35 USC 103 rejections below, the cited references provide teachings, suggestions, and/or motivations that one of ordinary skill in the art could have utilized before the effective filing date to arrive at the claimed invention. 

Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities: they each recite a step or function of “maintain anonymous,” which should be corrected to “maintain anonymously” for increased grammatical clarity. Claims 5-9, 14-16, and 21-22 are also objected to on this basis because they inherit the objectionable language due to their dependence on claims 1, 11, or 17. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 11, 14-17, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1, 11, and 17 recite “communicate the anonymous user health indicator for the given user and the aggregated health indicators for the plurality of users within the community living facility to a further user within the community living facility via a further user interface device associated with the further user.” Applicant’s original specification does not provide sufficient written support for the communication of anonymous health indicators for a given user to a further user within the community living facility. This limitation appears to be based on disclosure from para. [0188], which merely states: “The K4Community system advantageously allows the aggregate data from the multiple K4Life or K4Connect systems… to be analyzed for comparison within the community. Data from other controllers and/or devices may also be aggregated…. Additionally, users in the K4Community 20a’’’’-20n’’’’ may be able to communicate with each other, and in some embodiments, see how others are performing relative to a given user’s performance. As will be appreciated by those skilled in the art, because health related data is being collected and potentially exchanged, the health related data is maintained anonymous, and may be encrypted, until the user or owner of the health data agrees to share or actually shares it” (emphasis added). Such disclosure suggests that data is maintained anonymously only until the user or owner of the data agrees to share or actually shares it, indicating that health-related data communicated among community members (e.g. health indicators) are not anonymous as they are communicated to other users for comparison. Because the limitation reciting the communication of anonymized data to other users within the community living facility is not sufficiently supported by the original disclosure as filed, it constitutes new matter and is rejected under 35 U.S.C. 112(a). Claims 5-9, 14-16, and 21-22 are also rejected on this basis because they inherit the unsupported limitation due to their dependence on claims 1, 11, and 17, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11, 14-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20080001735 A1) in view of Kutzik et al. (US 20050278409 A1), Siddiqui et al. (US 20170024538 A1), “HIRIS ‘wearable computer’: home automation control on your wrist” by Brittany A. Roston, hereinafter “HIRIS,” and Pahwa et al. (US 20160019360 A1). 
Claims 1, 11, and 17
Tran teaches a home automation (HA) system comprising:
a plurality of addressable HA devices within a community living facility (Tran Figs. 1A and 7, noting a variety of networked sensors/appliances (i.e. HA devices); see further [0034], noting the system can operate within a home, a nursing, home, or a hospital (i.e. community living facility)), 
at least one of said plurality of addressable HA devices comprising at least one of a light switch and a thermostat within the community living facility (Tran Fig. 7, [0283], noting networked lighting and thermostat control; see further [0059], [0279], noting an end device may be a light switch); 
a user interface device (Tran [0073], [0186], noting a wrist watch device with a processor display that provide a user interface (i.e. a user interface device)); and 
an HA hub device within the community living facility to provide communications for the plurality of addressable HA devices based upon respective communications protocols from among a plurality of different wireless communications protocols (Tran Fig. 1, [0035], [0063], noting local hub / receiving ; 
a controller and a memory coupled thereto (Tran [0069], [0076], noting base station/server 20 that can process and store user data, indicating a controller and memory) and configured to 
store measured user health data for a plurality of users within the community living facility (Tran [0069], noting storage of measured user health data; see further [0302], noting the system can monitor a plurality of users, indicating storage of user health data for a plurality of users as in [0069]), 
cooperate with said user interface device and said HA hub device to selectively communicate with said plurality of addressable HA devices for operation thereof (Tran [0053], [0254], noting that base station 20 (i.e. hub device with embodied processor and memory) and the patient wristwatch (i.e. user interface device) can control the various HA devices; Fig. 7 and [0198] particularly show wireless connection between the watch device and the base station which can then provide lighting control, thermostat control, etc. such that these elements are considered to cooperate to selectively communicate with the relevant HA devices for operation thereof), 
determine user physical activity data for a given user within the community living facility over a period of time based upon the selective operation of said plurality of addressable HA devices, the physical activity data being indicative of a level of user activity measured from operation of the at least one of the light switch and the thermostat (Tran [0006], [0063]-[0065], noting the system determines a user’s physical activities over time (e.g. “whether users are up and about in their homes” per [0065]) based on the various activity detectors shown in Fig. 1A (i.e. HA devices). [0064] particularly describes the determination of user movement information via in-door position sensor 8B and/or motion detector 8C to “determine whether the user is up and around”; as described previously in [0059], light switch sensors can be used to fine tune the in-door position sensors 8B such that light switch activity is recorded when a user turns on the light. This recording of a user turning on the light used in conjunction with the in-door sensor 8B is considered equivalent to the physical activity data being indicative of a level of user activity measured from operation of the light switch because light switch activity indicative of a user being “up and 
generate a plurality of user health indicators at intervals for the given user within the period of time  (Tran [0013], [0067], [0076], [0156], noting reported user indicators that reflect a user’s monitored health data and monitored activity data), 
predict a decline in user health for the given user based upon declining user health indicators within the period of time (Tran [0067], [0156], noting trend analysis of the user health indicators such that alerts may be generated in response to sudden changes (i.e. the system predicts a decline in user health that necessitates an alert based on changes/declines in monitored user health indicators),
determine aggregated health indicators for the plurality of users within the community living facility within the period of time (Tran [0067], [0302], noting received user data is interpreted for a plurality of users on an aggregate level), 
communicate the user health indicator for the given user and the aggregated health indicators for the plurality of users within the community living facility to a remote device via the cloud (Tran [0154], [0156], [0302], [0304], noting various users can view displays of health indicators for a single patient as well as aggregated health indicators of multiple patients (e.g. in the case of a professional overseeing many patients); such displays would be available on remote user devices via the cloud, as shown in Figs. 1A, 7, and 15A-B), and
 (Tran [0154], [0156], [0302], [0304], noting various users (e.g. including a “further user” than the one or more users of the previous limitation) can view displays of health indicators for a single patient as well as aggregated health indicators of multiple patients (e.g. in the case of a professional overseeing many patients); such displays would be available on user devices (i.e. further user interface devices) as shown in Figs. 1A, 7, and 15A-B. Such users can include managers or care providers of community living facilities like nursing homes, retirement homes, or hospitals per [0156] & [0302], which Examiner considers further users “within the community living facility” .
In summary, Tran teaches a system of HA devices that can be deployed in a patient’s home environment or a community living facility such as a nursing home to unobtrusively monitor patient health and activity indicators. The patient can be provided with a wearable user interface device such as a wristwatch that is integrated with the rest of the networked HA devices and may cooperate with a base station server hub device to control the various HA devices. The system analyzes received patient data to provide both individual and aggregate patient indicators and trends to third parties accessing the system via user devices. However, the system’s various data storage, HA device control, and data analysis functions as explained above appear to be split between the local base station 20 (i.e. hub device with processor and memory) and the remote server 200. That is, it appears that the local base station 20 is intended to store, control, and analyze data for a single patient while forwarding data to the remote server 200 for further analysis, aggregation, and reporting functions. Thus, Tran fails to explicitly disclose that a single controller and memory coupled thereto are configured to perform all of the storing, cooperating, determining, generating, predicting, determining, and communicating functions above. 
However, Kutzik teaches that in a networked home monitoring system with a plurality of home sensors, a local controller, and a remote monitoring site that collect, store, and analyze user activity data for third parties (i.e. a system configuration analogous to the system of Tran), either the local controller or the remote monitoring site may be configured to perform any number of the system’s functions such that differing amounts of system functionality are distributed among the local and remote controllers (Kutzik [0171]-[0172]). In one examples described, the local controller may carry out many of the functions of the remote monitoring site in order to greatly reduce the number and complexity of functions of the remote monitoring site. It is further noted that multiple users may reside in a single monitored dwelling (Kutzik [0144]-[0145]), so the local controller taking over the functionalities of the remote monitoring site would still be capable of storing, analyzing, aggregating, etc. data for multiple patients. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to consolidate the functionalities of the local and remote servers of Tran into a single controller (such as the local controller as in Kutzik) because Kutzik shows that it was old and well-known in the art to distribute data collection and analysis functions in various configurations between remote and local services as 
Thus, Tran in view of Kutzik teaches a system of HA devices networked to a local server hub device providing patient monitoring and reporting functionalities. The system provides analysis of various device data to provide indicators reflective of a user’s measured health data and determined physical activity (Tran [0067], [0156]). However, the provided indicators of the combination do not appear to be a single score/indicator generated based on all three of user social networking data, user health data, and user physical activity data. Further, there is no disclosure of generation of user social networking data based on user social networking permitted via the user interface device, nor the anonymous maintenance of user health indicators and communication of the anonymous health indicators.   
However, Siddiqui teaches that in a networked sensor system for monitoring a user’s health and wellbeing, an overall health score can be generated based on combinations of user data such as biometric data (measured health data), lifestyle data (physical activity data), and community information (social networking data) (Siddiqui [0020]). Siddiqui teaches that all three types of user data are relevant for determining indications of a user’s health; paras. [0022] & [0052] particularly note that social data obtained via social media platforms can be indicative of a user’s level of social engagement or activeness, which impacts the user’s physical health, mental health, and/or overall wellness. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a combined health score incorporating all three of measured health data, physical activity data, and social networking data as in Siddiqui as one of the reported health indicators of the combination (rather than just using indicators of measured health data and physical activity data) in order to provide an easy to interpret indication of a patient’s overall wellness that incorporates a larger breadth of data relevant to the user’s physical or mental health (as suggested by Siddiqui [0020] & [0052]). 
Thus, Tran in view of Kutzik and Siddiqui teaches a system of HA devices networked to a local server providing patient monitoring and reporting functionalities, including generation of health indicators that incorporate all three of measured health data, physical activity data, and social networking data. The capable of permitting social networking (i.e. via user-directed interaction with another computer or user). However, the combination does not explicitly disclose that the user interface device is actually configured to permit user social networking and generate user social networking data based thereon. 	However, HIRIS shows that an analogous user interface wristwatch device with analogous fitness tracking and HA device control functions also includes the “basic function” of social networking (HIRIS, first paragraph of page 3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the user interface device of the combination to permit social networking (as in HIRIS) such that social networking data may be provided for later wellness analysis because the user interface device has the necessary components to allow social networking, and HIRIS shows that such a function can be considered a “basic function” of a similar home automation watch device. 
Thus, Tran in view of Kutzik, Siddiqui, and HIRIS teaches a system of HA devices networked to a local server providing patient monitoring and reporting functionalities, including the sharing of individual and aggregate patient data/indicators. The combination further contemplates HIPAA-compliant security measures (Tran [0166], noting data is stored with security measures that comply with HIPAA requirements to ensure patient information is private and secure). However, though the patient information is stored securely, the combination fails to explicitly disclose anonymous storage of health indicators and the communication specifically of the anonymous health indicators for a given patient when sharing information to a further user within the community living facility. 
However, Pahwa teaches that stored health-related information of users can be stored (i.e. maintained) anonymously in order to prevent other users, hackers, and the owner/operator of the database from determining the identity of the user associated with the stored data (Pahwa [0247]). This reference further describes the sharing of such user data with other users if the original user provides 
Regarding claim 11, Tran in view of Kutzik, Siddiqui, HIRIS, and Pahwa teaches the HA system of claim 1 as explained above, and the combination further teaches that the user interface device of the invention comprises a portable housing, a display carried by said portable housing, wireless communications circuitry carried by said portable housing, and a user interface device controller coupled to said display and said wireless communications circuitry and configured to perform at least one wireless communications function (Tran Fig. 6, [0073], [0176], [0186], noting portable wristwatch housing 1380, display 1382, antenna 1376 coupled to a radio frequency transmitter and receiver, and processor that together allow “wireless communications with another computer or user”, i.e. allow performance of at least one wireless communication function). 
Regarding claim 17, Tran in view of Kutzik, Siddiqui, HIRIS, and Pahwa teaches a system with each of the functionalities recited in claim 1, and thus the combination also teaches the method of claim 17 (Tran [0001], noting both methods and systems for monitoring a person are taught). 
Claims 5, 14, and 21
Tran in view of Kutzik, Siddiqui, HIRIS, and Pahwa teaches the HA systems and method of Claims 1, 11, and 17, and the combination further teaches wherein said user interface device is configured to generate the user social networking data based upon a time of social networking (Siddiqui [0022], [0052], noting the amount of a user’s activity on a social platform over a given period of time as social networking data).  
Claims 6, 15, and 22
Tran in view of Kutzik, Siddiqui, HIRIS, and Pahwa teaches the HA systems and method of Claims 1, 11, and 17, and the combination further teaches wherein said user interface device is configured to generate the user social networking data based upon a type of social networking activity of a plurality of different social networking activities performed via said user interface device (Siddiqui [0022], [0052], noting the type of a user’s activity on a social platform over a given period of time as social networking data).  
Claims 7 and 16
Tran in view of Kutzik, Siddiqui, HIRIS, and Pahwa teaches the HA systems of Claim 6 and 15, and the combination further teaches wherein the type of social networking activity comprises at least one of photo sharing, live video chat, and operation of a social networking website (Siddiqui [0022], noting activity on a variety of social networking websites including Instagram (i.e. a photo sharing website)).  
Claim 8
Tran in view of Kutzik, Siddiqui, HIRIS, and Pahwa teaches the HA system of Claim 1, and the combination further teaches wherein said user interface device comprises: a portable housing; a display carried by said portable housing; wireless communications circuitry carried by said portable housing; and a user interface device controller coupled to said display and said wireless communications circuitry and configured to perform at least one wireless communications function (Tran Fig. 6, [0073], [0176], [0186], noting portable wristwatch housing 1380, display 1382, antenna 1376 coupled to a radio frequency transmitter and receiver, and processor that together allow “wireless communications with another computer or user”, i.e. allow performance of at least one wireless communication function).  
Claim 9
Tran in view of Kutzik, Siddiqui, HIRIS, and Pahwa teaches the HA system of Claim 1, and the combination further teaches wherein each of said plurality of addressable HA devices comprises one of a room occupancy sensor, a bed sensor, a step counter, a heart rate monitor, a blood pressure monitor, a temperature sensor, and a weight scale (Tran Figs 1A & 7, [0006], [0035], [0056]-[0058], [0198], [0258], noting other mesh devices (i.e. HA devices) include motion sensors (i.e. room occupancy sensors), bed sensors, temperature sensors, scales, exercise devices, and various biometric sensors including heart .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/K.A.H./Examiner, Art Unit 3626     

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687